Citation Nr: 0707929	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2004 decision by the RO in Hartford, 
Connecticut.

Because the claim must be further developed before being 
decided on appeal, the Board is remanding this case to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In certain circumstances, a disease associated with exposure 
to certain herbicide agents (e.g., the dioxin in Agent 
Orange) will be presumed to have been incurred in service 
even though there is no evidence of that disease during the 
period of service at issue.  38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2006).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).

Presumptive service connection is available for acute and 
subacute peripheral neuropathy due to herbicide exposure.  38 
C.F.R. § 3.309(e).  The term "acute and subacute" is defined 
by in Note 2 of this regulation as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  Id., at Note 2.



Furthermore, in order to be entitled to presumptive service 
connection for acute and subacute peripheral neuropathy, the 
disability must have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Here, the RO denied presumptive service connection for the 
veteran's peripheral neuropathy because the disability was 
not "acute" or "subacute" - meaning it did not appear within 
weeks or months of exposure and then resolve itself within 
two years of onset.  Nor did it manifest to a degree of 10 
percent within a year after exposure.  Rather, the evidence 
of record thus far indicates he began experiencing symptoms 
of peripheral neuropathy in his lower extremities in the 
later part of 2001 - so over 31 years after separation from 
military service.  Thus, it appears the RO was correct in 
denying presumptive service connection.

But, the veteran may still be entitled to direct service 
connection if he can establish that his current disability 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Cf. Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (veteran filing 
claim under Radiation Compensation Act may establish service 
connection presumptively or by showing disease was incurred 
during or aggravated by service).  This means the veteran may 
show that exposure to Agent Orange actually caused his 
peripheral neuropathy of the lower extremities.   Actual 
causation carries a difficult burden of proof, Combee, 34 
F.3d at 1043, but the veteran should have the benefit of a VA 
examiner's review of all pertinent medical records to assist 
him in trying to establish such causation.  See, too, 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  It need not be 
shown that the disability was present or diagnosed during 
service, however, but only that there is a nexus between the 
current condition and military service, even if first 
diagnosed after service, on the basis of all the evidence, 
including pertinent service medical records.  This can be 
shown by establishing that the disability resulted from 
personal injury or disease incurred in the line of duty or, 
in this case, exposure to herbicides.  38 C.F.R. § 3.303(d) 
(2006); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

As mentioned, by virtue of his military service in Vietnam, 
it is presumed the veteran was exposed to an herbicide agent.  
See 38 C.F.R. § 3.307(a)(6)(iii).  He has also established 
that he currently has peripheral neuropathy of the lower 
extremities, albeit not the acute or subacute type.  What is 
unclear in this case, especially given the 31 years between 
his military service and the manifestation of the disability, 
is whether his current diagnosis of peripheral neuropathy is 
at least as likely as not (meaning 50 percent probability or 
greater) related to herbicide exposure during his military 
service - and, in particular, while stationed in Vietnam.  A 
medical examination and opinion are needed to make this 
important determination.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (The Veterans Claims Assistance Act 
(VCAA) requires that VA provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim).

In addition, the Board notes there may be relevant private 
treatment records that may have a direct impact on the 
service connection claim at hand, which have not been 
obtained and associated with the other evidence in the claims 
file.  VA outpatient treatment records dated in October 2003 
indicate the veteran had previously received treatment from 
Dr. A. Flowers pertaining to burning pain in both legs.  To 
the extent Dr. Flower's treatment records could provide 
further insight into whether the veteran's condition is 
service-related, these records should be obtained.  Also of 
note within those 2003 treatment records is a statement 
indicating the veteran has seen several doctors for symptoms 
associated with peripheral neuropathy of the lower 
extremities.  Once he has identified the additional doctors 
that he sought treatment from, the records should be obtained 
and associated with the claims file.  See 38 U.S.C.A. § 
5103A(b)(1) (West 2002 & Supp. 2006) (under VA's duty to 
assist, reasonable efforts shall be implemented to obtain 
relevant records which the claimant has identified); 38 
C.F.R. § 3.159(c)(1).

Additionally, the most recent statement of the case (SOC) was 
issued on 
April 28, 2004.  On October 20, 2004, and on September 21, 
2005, additional relevant evidence was added to the veteran's 
claims file.  In October 2004 he submitted a VA neurology 
clinic note, dated in March 2004, suggesting a possible nexus 
(i.e., link)between his neuropathy and exposure to Agent 
Orange.  Thereafter in August 2005 he was afforded a VA 
diabetes mellitus examination that referenced his peripheral 
neuropathy of the lower extremities.  These records were not 
in his claims file when the RO last considered his claim, and 
he did not waive his right to have this additional evidence 
initially considered by the RO.  So to avoid potentially 
prejudicing him, the RO (AMC) must consider this additional 
evidence prior to the Board.  See 38 C.F.R. §§ 19.31, 20.800, 
20.1304 (2006); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  After obtaining the veteran's 
authorization (VA Form 21-4142), request 
copies of any outstanding records of 
pertinent treatment from Dr. Flowers.  
Also ask the veteran to identify any 
additional health care providers that he 
has sought treatment from due to 
symptoms of peripheral neuropathy of the 
lower extremities.  Once he identifies 
the additional health care providers, 
all records should be obtained and 
associated with the claims file.  

2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the etiology 
of his peripheral neuropathy of the 
lower extremities.  The examiner is 
specifically asked to express an opinion 
as to whether this condition is at least 
as likely as not (i.e., 50 percent 
probability or greater) related to the 
veteran's military service - and, in 
particular, exposure to herbicides such 
as Agent Orange in Vietnam or, instead, 
more likely a residual complication of 
diabetes mellitus.  Pursuant to 38 
C.F.R. § 3.307(a)(6)(iii), the examiner 
is asked to assume the veteran was 
exposed to an herbicide agent during his 
service in the Republic of Vietnam.  
In providing the requested opinion, the 
examiner should address the 
significance, if any, of the opinion set 
forth in the March 2004 VA neurology 
clinic note.

If no opinion can be rendered, please 
explain why this is not possible or 
feasible.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for a review 
of the veteran's pertinent medical 
history.  All necessary diagnostic 
testing and evaluation should be done, 
and the examiner should review the 
results of any testing prior to 
completion of the examination report.

3.  Then readjudicate the claim in light 
of the additional evidence submitted and 
otherwise obtained since the most recent 
SOC in April 2004.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental SOC (SSOC) and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2002).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

